DETAILED ACTION
This office action is in response to the amendments filed on 08/29/2022.
Claim 3 has been cancelled, and claims 7-10 have been added.
Claims 1, 2, 4-10 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim regarding 35 USC 102 rejections filed in remarks pg 5-7 on 08/29/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant further argues in essence:
[a] “INGELS fails to teach or suggest all the components of currently amended claim 1 since INGELS does not teach or suggest a adding a service control configuration (SCC) to the network processor, wherein the service control configuration provides a user interface for operating the SCC; and the SCC is configured to provide, on the user interface, an off console function that when activated executes code to command an operating system of each selected isolated endpoint device of the plurality of isolated endpoint devices to turn off its console port to an off-locked condition.”
In response to [a] Ingels discloses the method comprising: adding a service control configuration (SCC) to the network processor (Ingels: para.0026 “The DCMU 100 is remotely configurable and controllable via a network, e.g. the Internet. This is illustrated by FIG. 2 where the RJ45 connector 155 of DCMU 100 is connected via LAN wiring 255, switch 201, LAN wiring 211, router with integrated firewall R/FW or 203, and wiring 212 to the Internet 202. As a result, the data center operator can access the DCMU 100 from any PC 205 with Internet connectivity.” any device 205 can remotely control the DCMU service that controls routers and switches that are remote to pc 205.  The PC is capable of implementing these features, therefore at one point the SCC was added to this device), 
and the SCC is configured to provide, an off console function that when activated executes code to command an operating system of each selected isolated endpoint device of the plurality of isolated endpoint devices to turn off its console port to an off-locked condition (Ingels: para.0026 “Via remote management, certain power outlets of DCMU 100 can be switched on/off, rebooting servers connected to the power outlets of DCMU 100 can be scheduled, and certain ports connected to servers, routers, switches or certain ports on routers and switches can be turned off/on, like for instance ports on switch 201 via the RS232 connection 251 between RS232 port 151 of the DCMU 100 and an RS232 port of switch 201, or ports on the router/firewall 203 via RS232 connection 252 between RS232 port 152 of DCMU 100 and an RS232 port of router/firewall 203.” a device can remotely access and control ports on a switch or router to be on/off).
While examiner relies upon a different reference to teach the endpoint devices outside of a data center, and wherein the service control configuration provides a user interface for operating the SCC; the SCC is configured to provide, on the user interface, an off console function, Ingels is still relied upon to show a majority of the SCC functionalities for claim 1.

[b] “Specifically, INGELS' network is controlling network data center computing devices that are in a data center - i.e., switch 201 and router/firewall 203 in the data center - as opposed to end-user remote isolated endpoint devices - for when an INGELS operator cannot access the data center computing devices. Which is why for claim 2, as page 5 of the current office action acknowledges, INGELS does not disclose instructing a central processor unit associated with remote computing device. Currently amended claim 1 has the network processer commanding the operating system of each selected isolated endpoint device remote from/outside the data center, while, in contrast, INGELS is focused on the intermediate devices in the data center, as clearly taught in [0026] of INGELS: "or connectivity with the computers, servers, routers, etc. in the data center. These serial ports can be used to directly control various hardware functions, like switching on/off power ports, data ports, etc."”
In response to [b], regardless of the focus of Ingels, it still teaches a device controlling ports and operation of a remote device as the claim requires. For example this limitation from claim 1 recites “an off console function that when activated executes code to command an operating system of each selected isolated endpoint device of the plurality of isolated endpoint devices to turn off its console port to an off-locked condition.” it is unclear as to how this is different from Ingels that clearly shows in para.0026 above a functionality for turning off a port.
Under broadest reasonable interpretation “A method of providing security to a computer network having a network processor coupled to a plurality of isolated endpoint devices outside of a data center” does not exclude routers and switches.  In fact new dependent claim 9 recites “wherein the console port enables ethernet switch and/or router data transfers” which seems to be very similar to the environment of Ingels.  The claim has since been amended to exclude data center environment, this is addressed in the updated rejection below.
Lastly, “Which is why for claim 2, as page 5 of the current office action acknowledges, INGELS does not disclose instructing a central processor unit associated with remote computing device.” argument does not take into account that the instruction for the remote device “instructing a central processor unit associated with the remote computing device, through machine code, to provide self-test interrupts for normal operations regardless of the off-locked condition” this claim required a specific functionality as part of sending that instruction, which is why the limitation as a whole was mapped to a different reference.

[c] “The present invention is solving a different problem from INGELS as the original specification of the present invention clearly teaches: "Originally, these remote devices were designed for use in a data center or attended rooms with ITS personnel nearby. Today, these remote devices are ubiquitous outside the data center and frequently left unattended." (page 1, lines 24-26), and as a result the claimed invention is recited a different method/solution to this different problem. In short, currently amended claim 1 is a different solution than INGELS teaches to a different problem than INGELS teaches.”
In response to [c], examiner does not rely upon Ingels to teach devices outside of the data center, therefore this argument is moot.

[d] “The claimed invention is happening on the Operating System level, where devices can be turned off remotely, IP address by IP address. And wherein listeners (detectors of interrupts in the console port) are turned off in the Operating System too. 
This is happening on the OS level, where devices can be turned off remotely IP address by IP address. 
In the email he sent on 7/28, the HTTP, HTTPS, Telnet, and SSH are OSI layer 2 access protocols.”
In response to [d] In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., turning off devices based on ip addresses, specific protocols, listeners) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further it seems these ideas are not disclosed in the specification as well as the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim1, 2, 4-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites in part “adding a service control configuration (SCC) to the network processor, wherein the service control configuration provides a user interface for operating the SCC; and the SCC is configured to provide, on the user interface, an off console function that when activated executes code to command an operating system of each selected isolated endpoint device of the plurality of isolated endpoint devices to turn off its console port to an off-locked condition.”
A review of the specification shows that the only things that are added are a GUI, and 2 instances of code on pg. 4 on steps 1, 4, and 5.  The claim language adds SCC to a network processor, however the specification only shows that it is “an added graphical user interface (GUI) to code service control configuration for ON/OFF console port” therefore a service control configuration that both provides a user interface is not disclosed in the specification, but rather the gui allows for a user to code the SCC.  Secondly, a UI is never added as a step but rather it can be seen on pg. 4 that it is an added feature, in that the UI is an added feature to perform the steps of coding the SCC but it is not added to the invention as a step per se.  
Regarding the limitation “to command an operating system of each selected isolated endpoint device of the plurality of isolated endpoint devices to turn off its console port to an off-locked condition”, it does not seem to be disclosed in the specification at all.  There is no mention of commanding an operating system of another device, and there is no mention of a selection of an endpoint device, let alone a plurality of devices.
Claim 2 recites “wherein the SCC is configured to provide, on the user interface, a console port interrupt normalization function that when activated executes code to command said operating system to return a normal result during the off-locked condition” The specification does not describe providing this feature on the gui.  At best page.4 describes “Step 1 adds an On / Off console command into the Operating System GUI (Linux).” and does not describe adding this feature on the ui.  Further, the SCC is not described to be configured to provide this feature.
Claim 4 recites “wherein the SCC is configured to provide, on the user interface, a console port self-test normalization function that when activated executes code to command said operating system to return a normal result for a Power On Self-Test regardless of the off-locked condition.” The specification does not describe this feature to be provided on the ui.  Further, the SCC is not described to be configured to provide this feature.
Claim 5 recites “wherein the SCC is configured to provide, on the user interface, a console port reverse function that when activated executes code to command said operating system to deactivate the console port interrupt normalization function and the console port self-test normalization function commands” The specification does not describe this feature to be provided on the ui.  Further, the SCC is not described to be configured to provide this feature.
Claim 7 recites “wherein the SCC is configured to provide, on the user interface, a reset button function that when activated executes code to command said operating system to deactivate the reset button.”  Further, the SCC is not described to be configured to provide this feature.
Regarding claims 6, 8-10, they depend on claims that are rejected under 35 USC 112(a) and do not cure their deficiencies, and therefore are rejected under the same rationale.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “the SCC is configured to provide, on the user interface, an off console function that when activated executes code to command an operating system of each selected isolated endpoint device of the plurality of isolated endpoint devices to turn off its in claim 1.
“wherein the SCC is configured to provide, on the user interface, a console port interrupt normalization function that when activated executes code to command said operating system to return a normal result during  the off-locked condition.” in claim 2.
“wherein the SCC is confiqured to provide, on the user interface, a console port self-test normalization function that when activated executes code to command said operating system to return  a normal result for a Power On Self-Test regardless of the off-locked condition.” in claim 4.
“wherein the SCC is confiqured to provide, on the user interface, a console port reverse function that when activated executes code to command said operating system to deactivate the console port interrupt normalization function and the console port self-test normalization function command” in claim 5.
“wherein the SCC is configured to provide, on the user interface, a reset button function that when activated executes code to command said operating system to deactivate the reset button.” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingels et al. (hereinafter Ingels, US 2011/0197082 A1) in view of Ben-Shachar et al (hereinafter Ben, US 2007/0296643 A1).

Regarding Claim 1, Ingels discloses A method of providing security to a computer network having a network processor (Ingels: para.0008 “It is an objective of the present invention to disclose a smart PDU or data center management unit (DCMU) that overcomes the above identified shortcomings of existing PDUs. In particular, it is an objective of the present invention to disclose a DCMU with improved protection against network isolation resulting from human errors, DoS attacks and the like, and with guaranteed ability to manage the data center remotely even if the usual network connection is down.” providing improved security and protection to network such as in Fig. 2, the pc 205 of Fig. 2 being a network processor) coupled to a plurality of isolated endpoint devices (Ingels: Fig.2 and para.0026 switches and routers connected to DCMU), 
the method comprising: adding a service control configuration (SCC) to the network processor (Ingels: para.0026 “The DCMU 100 is remotely configurable and controllable via a network, e.g. the Internet. This is illustrated by FIG. 2 where the RJ45 connector 155 of DCMU 100 is connected via LAN wiring 255, switch 201, LAN wiring 211, router with integrated firewall R/FW or 203, and wiring 212 to the Internet 202. As a result, the data center operator can access the DCMU 100 from any PC 205 with Internet connectivity.” any device 205 can remotely control the DCMU service that controls routers and switches that are remote to pc 205.  The PC is capable of implementing these features, therefore at one point the SCC was added to this device), 
and the SCC is configured to provide, an off console function that when activated executes code to command an operating system of each selected isolated endpoint device of the plurality of isolated endpoint devices to turn off its console port to an off-locked condition (Ingels: para.0026 “Via remote management, certain power outlets of DCMU 100 can be switched on/off, rebooting servers connected to the power outlets of DCMU 100 can be scheduled, and certain ports connected to servers, routers, switches or certain ports on routers and switches can be turned off/on, like for instance ports on switch 201 via the RS232 connection 251 between RS232 port 151 of the DCMU 100 and an RS232 port of switch 201, or ports on the router/firewall 203 via RS232 connection 252 between RS232 port 152 of DCMU 100 and an RS232 port of router/firewall 203.” a device can remotely access and control ports on a switch or router to be on/off).
While Ingels discloses a PC 205 performing the steps above, the interface of the PC is not explicitly described, therefore Ingels does not explicitly disclose outside of a data center, and wherein the service control configuration provides a user interface for operating the SCC; the SCC is configured to provide, on the user interface, an off console function.
Ben discloses a plurality of isolated endpoint devices outside of a data center (Ben: para.0002 “Computers and computing systems have affected nearly every aspect of modern living. Computers are generally involved in work, recreation, healthcare, transportation, entertainment, household management, etc. In fact, nearly every task performed in an office environment involves data entry or retrieving data from a personal computer system.” invention is directed to various types of environments that are outside of the data center. Fig. 3 shows there are a plurality of remote devices), and 
wherein the service control configuration provides a user interface for operating the SCC (Ben: para.0051 “The GUI 300 may be implemented on a terminal server. The GUI 300 is only exemplary and may be embodied as one or more different windows including one or more user selectable elements such as check boxes, radio buttons, buttons, text boxes, and the like. In one embodiment, the GUI 300 is integrated into the display control panel of the operating system, such that one accesses the same configuration GUI to either configure monitors actually connected to a computing device, or to configure monitors connected as remote extensions to the computing device.” gui 300 in Fig. 3 provides various control features for remote devices); 
the SCC is configured to provide, on the user interface, a function (Ben: para.0051 “The GUI 300 may be implemented on a terminal server. The GUI 300 is only exemplary and may be embodied as one or more different windows including one or more user selectable elements such as check boxes, radio buttons, buttons, text boxes, and the like.” and Fig. 3 shows options that enable and disable a remote device.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ingels and Ben in order to incorporate a plurality of isolated endpoint devices outside of a data center, wherein the service control configuration provides a user interface for operating the SCC, the SCC is configured to provide, on the user interface, a function,  and apply this technique to the off console function of Ingels, and to implement the control features of Ingels to similar remote access environment outside of a data center.  Both references are in a similar field of remote accessing to control devices and both offer security elements for this process in para.0051 of Ben and para.0008 of Ingels.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved user experience when using the SCC (Ben: para.0051).

Regarding Claim 6, Ingels-Ben discloses claim 1 as set forth above.
Ingels further discloses  wherein the off-locked condition controls of an inside network egress and an outside ingress of the physical console port (Ingels: para.0026 “Via remote management, certain power outlets of DCMU 100 can be switched on/off, rebooting servers connected to the power outlets of DCMU 100 can be scheduled, and certain ports connected to servers, routers, switches or certain ports on routers and switches can be turned off/on, like for instance ports on switch 201 via the RS232 connection 251 between RS232 port 151 of the DCMU 100 and an RS232 port of switch 201, or ports on the router/firewall 203 via RS232 connection 252 between RS232 port 152 of DCMU 100 and an RS232 port of router/firewall 203. Thus, network connectivity for DCMU 100 is realized through the RJ45 Ethernet connector 155.” para.0027 “that is on the other hand connected with the data center operator's PC 205, e.g. via one or more routers and/or firewalls 204 and the Internet 202, the data center operator will have remote access to the DCMU 100 and can instruct to activate/de-activate ports on the router/firewall 203 such that the regular network connectivity via interface 155 is restored.” in this case it can be seen that by using r232 connection between devices, the lan ports can be turned on/off on the switches and routers such that ingress and egress to the internet via the router 203 as seen in fig. 2 is enabled.).


Claim 2, 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingels et al. (hereinafter Ingels, US 2011/0197082 A1) in view of Ben-Shachar et al (hereinafter Ben, US 2007/0296643 A1) in view of Fujitsu (“BIOS Setup DESKPOWER 8000” NPL 2018, attached.).

Regarding Claim 2, Ingels-Ben discloses claim 1 as set forth above.
However Ingels does not explicitly wherein the SCC is configured to provide, on the user interface, a console port interrupt normalization function that when activated executes code to command said operating system to return a normal result during the off-locked condition.
Ben discloses wherein the SCC is configured to provide, on the user interface, a function (Ben: para.0051 “The GUI 300 may be implemented on a terminal server. The GUI 300 is only exemplary and may be embodied as one or more different windows including one or more user selectable elements such as check boxes, radio buttons, buttons, text boxes, and the like.” and Fig. 3 shows options that enable and disable a remote device.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ingels and Ben in order to incorporate wherein the SCC is configured to provide, on the user interface, a function.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved user experience when using the SCC (Ben: para.0051).
However Ingels-Ben does not explicitly disclose wherein the SCC is configured to provide, a console port interrupt normalization function that when activated executes code to command said operating system to return a normal result during the off-locked condition.
Fujitsu discloses wherein the SCC is configured to provide, a console port interrupt normalization function that when activated executes code to command said operating system to return a normal result during the off-locked condition (Fujitsu: pg. 10 “You can set up the PC built-in device options from a submenu. Shift the cursor onto the item and press the [Enter] key to open its submenu. • Serial port 1: Sets an I/O port address and interrupt request of serial port 1. - Disabled: Disables serial port 1. - Enabled: Sets an I/O port address and interrupt request to enable serial port 1.”  bottom of pg. 15-pg.16 “System Management Sets up the system management as follows…. SM Error Halt: Specifies to stop POST processing or not if a system management error has occurred or the system configuration has been changed. - Disabled: Displays an error message but does not interrupt POST processing. - Enabled: Interrupts POST processing.” interrupts can be enabled during POST, power on self test, operations such that errors and/or system configuration changes result in interrupts, which are normal operations during POST.  In this case, whether or not the device is disabled or not, if errors are to occur during POST, then an interrupt can occur.  An interrupt for an error occurring is a normal operation during POST.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ingels-Ben and Fujitsu in order to incorporate wherein the SCC is configured to provide, a console port interrupt normalization function that when activated executes code to command said operating system to return a normal result during the off-locked condition.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved speed and personalization of the network device by the user by incorporating BIOS control options (Fujistu: bottom of pg. 8).

Regarding Claim 4, Ingels-Ben-Fujistu discloses claim 2 as set forth above.
However Ingels does not explicitly disclose wherein the SCC is configured to provide, on the user interface, a console port self-test normalization function that when activated executes code to command said operating system to return a normal result for a Power On Self-Test regardless of the off-locked condition.
Ben discloses wherein the SCC is configured to provide, on the user interface, a function (Ben: para.0051 “The GUI 300 may be implemented on a terminal server. The GUI 300 is only exemplary and may be embodied as one or more different windows including one or more user selectable elements such as check boxes, radio buttons, buttons, text boxes, and the like.” and Fig. 3 shows options that enable and disable a remote device.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ingels and Ben in order to incorporate wherein the SCC is configured to provide, on the user interface, a function.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved user experience when using the SCC (Ben: para.0051).
However Ingels-Ben does not explicitly disclose wherein the SCC is configured to provide, a console port self-test normalization function that when activated executes code to command said operating system to return a normal result for a Power On Self-Test regardless of the off-locked condition.
Fujitsu discloses wherein the SCC is configured to provide, a console port self-test normalization function that when activated executes code to command said operating system to return a normal result for a Power On Self-Test regardless of the off-locked condition (Fujitsu: pg. 10 “You can set up the PC built-in device options from a submenu. Shift the cursor onto the item and press the [Enter] key to open its submenu. • Serial port 1: Sets an I/O port address and interrupt request of serial port 1. - Disabled: Disables serial port 1. - Enabled: Sets an I/O port address and interrupt request to enable serial port 1.”  Fujitsu: pg 8 “Boot Options Sets the priority of start drives from the submenu. Shift the cursor onto the item and press the [Enter] key to open its submenu. • POST Errors: Displays an error message and stops PC operations if an error is detected by the BIOS during self-diagnosis (POST). - No Halt On Any Errors: Ignores errors even when detected and starts up the PC. - Halt On All Errors: Displays an error message and stops PC startup.” regardless of any errors that would come from a disabled port, the POST settings can be set such that errors are bypassed during POST, and system continues to boot which can be considered a normal result.  Alternatively, the error can occur for this error, which would also be a normal result during POST.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ingels-Ben and Fujitsu in order to incorporate wherein the SCC is configured to provide, a console port self-test normalization function that when activated executes code to command said operating system to return a normal result for a Power On Self-Test regardless of the off-locked condition.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved speed and personalization of the network device by the user by incorporating BIOS control options (Fujistu: bottom of pg. 8).

Regarding Claim 5, Ingels-Ben-Fujitsu discloses claim 4 as set forth above.
However Ingels does not explicitly disclose wherein the SCC is configured to provide, on the user interface, a console port reverse function that when activated executes code to command said operating system to deactivate the console port interrupt normalization function and the console port self-test normalization function commands.
Ben discloses wherein the SCC is configured to provide, on the user interface, a function (Ben: para.0051 “The GUI 300 may be implemented on a terminal server. The GUI 300 is only exemplary and may be embodied as one or more different windows including one or more user selectable elements such as check boxes, radio buttons, buttons, text boxes, and the like.” and Fig. 3 shows options that enable and disable a remote device.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ingels and Ben in order to incorporate wherein the SCC is configured to provide, on the user interface, a function.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved user experience when using the SCC (Ben: para.0051).
However Ingels-Ben does not explicitly disclose wherein the SCC is configured to provide, a console port reverse function that when activated executes code to command said operating system to deactivate the console port interrupt normalization function and the console port self-test normalization function commands.
Fujitsu discloses wherein the SCC is configured to provide, a console port reverse function that when activated executes code to command said operating system to deactivate the console port interrupt normalization function (Fujitsu: pg. 10 “You can set up the PC built-in device options from a submenu. Shift the cursor onto the item and press the [Enter] key to open its submenu. • Serial port 1: Sets an I/O port address and interrupt request of serial port 1. - Disabled: Disables serial port 1. - Enabled: Sets an I/O port address and interrupt request to enable serial port 1.”  bottom of pg. 15-pg.16 “System Management Sets up the system management as follows…. SM Error Halt: Specifies to stop POST processing or not if a system management error has occurred or the system configuration has been changed. - Disabled: Displays an error message but does not interrupt POST processing. - Enabled: Interrupts POST processing.” interrupts can be enabled during POST, power on self test, operations such that errors and/or system configuration changes result in interrupts, which are normal operations during POST.  In this case, whether or not the device is disabled or not, if errors are to occur during POST, then an interrupt can occur.  An interrupt for an error occurring is a normal operation during POST.  It can be seen that these features can be deactivated, thereby showing a console port reverse function)
and the console port self-test normalization function commands (Fujitsu: pg. 10 “You can set up the PC built-in device options from a submenu. Shift the cursor onto the item and press the [Enter] key to open its submenu. • Serial port 1: Sets an I/O port address and interrupt request of serial port 1. - Disabled: Disables serial port 1. - Enabled: Sets an I/O port address and interrupt request to enable serial port 1.”  Fujitsu: pg 8 “Boot Options Sets the priority of start drives from the submenu. Shift the cursor onto the item and press the [Enter] key to open its submenu. • POST Errors: Displays an error message and stops PC operations if an error is detected by the BIOS during self-diagnosis (POST). - No Halt On Any Errors: Ignores errors even when detected and starts up the PC. - Halt On All Errors: Displays an error message and stops PC startup.” regardless of any errors that would come from a disabled port, the POST settings can be set such that errors are bypassed during POST, and system continues to boot which can be considered a normal result.  Alternatively, the error can occur for this error, which would also be a normal result during POST. It can be seen that these features can be deactivated, thereby showing a console port reverse function).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ingels-Ben and Fujitsu in order to incorporate wherein the SCC is configured to provide, a console port reverse function that when activated executes code to command said operating system to deactivate the console port interrupt normalization function and the console port self-test normalization function commands.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved speed and personalization of the network device by the user by incorporating BIOS control options (Fujistu: bottom of pg. 8).

Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingels et al. (hereinafter Ingels, US 2011/0197082 A1) in view of Ben-Shachar et al (hereinafter Ben, US 2007/0296643 A1) in view of Fujitsu (“BIOS Setup DESKPOWER 8000” NPL 2018, attached.) further in view of Jabbaz et al. (hereinafter Jabbaz, US 2014/0115354 A1).

Regarding Claim 7, Ingels-Ben-Fujitsu discloses claim 5 as set forth above.
However Ingels does not explicitly disclose wherein the SCC is configured to provide, on the user interface, a reset button function that when activated executes code to command said operating system to deactivate the reset button.
Ben discloses wherein the SCC is configured to provide, on the user interface, a function (Ben: para.0051 “The GUI 300 may be implemented on a terminal server. The GUI 300 is only exemplary and may be embodied as one or more different windows including one or more user selectable elements such as check boxes, radio buttons, buttons, text boxes, and the like.” and Fig. 3 shows options that enable and disable a remote device.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ingels and Ben in order to incorporate wherein the SCC is configured to provide, on the user interface, a function.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved user experience when using the SCC (Ben: para.0051).
However Ingels-Ben-Fujitsu does not explicitly disclose wherein the SCC is configured to provide, on the user interface, a reset button function that when activated executes code to command said operating system to deactivate the reset button.
Jabbaz discloses wherein the SCC is configured to provide, on the user interface, a reset button function that when activated executes code to command said operating system to deactivate the reset button (Jabbaz: para.0111 “When the user selects a button of the device-controlling interface to reset the network device, the device-controlling interface can inform the user that the command is being communicated to the network device by deactivating the reset button, and/or by presenting a wait-indicator for the duration of the external-command signal (e.g., 8 seconds). The device-controlling interface can present the "deactivated" reset button using a grey or dimmer version of the reset button, which cannot be selected or otherwise activated.” a reset button is presented that deactivates the reset button upon use.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ingels-Ben-Fujitsu with Jabbaz in order to incorporate wherein the SCC is configured to provide, on the user interface, a reset button function that when activated executes code to command said operating system to deactivate the reset button.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit improved system performance by not allowing for multiple uses of the same function while it is in progress (Jabbaz: para.0111).

Regarding Claim 8, Ingels-Ben-Fujitsu-Jabbaz discloses claim 7 as set forth above.
However Ingels does not explicitly disclose wherein each function may be represented by a radio button on the user interface.
Ben discloses wherein each function may be represented by a radio button on the user interface (Ben: para.0051 “The GUI 300 may be implemented on a terminal server. The GUI 300 is only exemplary and may be embodied as one or more different windows including one or more user selectable elements such as check boxes, radio buttons, buttons, text boxes, and the like. In one embodiment, the GUI 300 is integrated into the display control panel of the operating system, such that one accesses the same configuration GUI to either configure monitors actually connected to a computing device, or to configure monitors connected as remote extensions to the computing device.” options for functions are presented as radio buttons, also seen in Fig. 3.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ingels and Ben in order to incorporate wherein each function may be represented by a radio button on the user interface.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved user experience when using the SCC (Ben: para.0051).

Regarding Claim 9, Ingels-Ben-Fujitsu-Jabbaz discloses claim 7 as set forth above.
Ingels further discloses wherein the console port enables ethernet switch and/or router data transfers (Ingels: para.0026 “Via remote management, certain power outlets of DCMU 100 can be switched on/off, rebooting servers connected to the power outlets of DCMU 100 can be scheduled, and certain ports connected to servers, routers, switches or certain ports on routers and switches can be turned off/on, like for instance ports on switch 201 via the RS232 connection 251 between RS232 port 151 of the DCMU 100 and an RS232 port of switch 201, or ports on the router/firewall 203 via RS232 connection 252 between RS232 port 152 of DCMU 100 and an RS232 port of router/firewall 203.” the ports connect to routers and switches therefore enable switch and router data.  para.0019 “According to another optional aspect, the data center management unit according to the present invention may comprise an integrated Ethernet switch”)

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingels et al. (hereinafter Ingels, US 2011/0197082 A1) in view of Ben-Shachar et al (hereinafter Ben, US 2007/0296643 A1) in view of Fujitsu (“BIOS Setup DESKPOWER 8000” NPL 2018, attached.) further in view of Jabbaz et al. (hereinafter Jabbaz, US 2014/0115354 A1) further in view of Chong et al. (hereinafter Chong, US 2018/0039747 A1).
Regarding Claim 10 Ingels-Ben-Fujitsu-Jabbaz discloses claim 7 as set forth above.
However Ingels-Ben-Fujitsu-Jabbaz does not explicitly disclose wherein each isolated endpoint device is a Linux medical device.
Chong discloses wherein each isolated endpoint device is a Linux medical device (Chong: para.0056 “The software architecture 300 may be loaded on a variety of platforms. For example, the illustrated software architecture 300 may be implemented on a broad variety of operating systems, such as Linux, Unix, Microsoft Windows, Apple, MacOS, and the like. A wide variety of computer hardware may also host the software architecture 300 for a medical device or system. For example, the computer hardware may correspond to personal computers, laptop computers, mobile devices, single-board computers, and the like. It will be understood that the computer hardware can be local to the medical device/system or can be remotely located.”  the computer hardware can be remotely located and be linux based for medical system.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ingels-Ben-Fujitsu-Jabbaz and Chong in order to incorporate wherein each isolated endpoint device is a Linux medical device.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving security in medical application (Chong: para.0027)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nicodemus et al. US 2007/0143851 A1.  see para.0646 and para.0978 for remote controlling of devices of serial ports.
Konno US 2015/0121056 A1 see para.0005, and para.0016 for remote controlling of a KVM switch and disabling server ports remotely.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133. The examiner can normally be reached 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUI H KIM/               Examiner, Art Unit 2453                                                                                                                                                                                         

/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453